Citation Nr: 0844394	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  08-13 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania. Jurisdiction 
over the case was later transferred to the Newark, New Jersey 
RO. 

In November 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board. The following month he provided 
additional evidence consisting of service personnel records, 
and a waiver of the right to RO initial consideration of the 
evidence. See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).


FINDINGS OF FACT

1.	The veteran's claimed stressor of having sustained a 
right knee shrapnel injury due to his proximity to an 
exploding grenade is corroborated by the record.

2.	There is competent medical evidence attributing the 
veteran's clinical diagnosis of PTSD to this incident.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The Board is granting the benefit sought on appeal of 
entitlement to service connection for PTSD. Assuming, without 
deciding, that any error was committed as to implementation 
of the VCAA's duty to notify and assist provisions, this 
error was harmless in its application to adjudication of the 
veteran's claim, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis of the Claim

As there is competent evidence to establish that the 
veteran's diagnosed PTSD has been linked to a verified 
stressor of record, the claim on appeal is being granted.

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008). 
The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2008). A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f) (2008). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 
 
If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996). The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third-
party individuals. See Cohen, 10 Vet. App. at 143 (indicating 
that corroborating sources need not be found only in service 
records, contrary to what was previously set forth under the 
VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 
21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).
Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks." 

The diagnosis obtained on a November 2005 VA medical 
examination by a psychiatrist was PTSD. When the veteran 
underwent psychological evaluations at private medical 
facilities in March and May 2005 the diagnosis was also PTSD.    
Since the existence of medical evidence of the disability 
claimed is established, the determinative issue is whether 
the diagnosis of PTSD is associated with a verified stressor.

The stressor which the veteran has described in detail is 
that while stationed in Vietnam he was hit with a grenade and 
sustained shrapnel wounds to the right knee, the side of his 
face and left hand. As he explained during November 2008 
hearing testimony his original designated military 
occupational specialty (MOS) was an engineer heavy equipment 
repairman, although he was later transferred to the 19th 
Maintenance Light Trucks Direct Support unit. He states that 
in this capacity he provided an armed escort for military 
supply vehicle convoys. According to the veteran during a 
supply operation in early April 1970 while located next to a 
two and one-half ton heavy truck a grenade that was thrown by 
an enemy soldier detonated near him and hit areas on his left 
hand, right knee and face. He states that he did not 
immediately seek medical treatment because he was scheduled 
to return to a National Guard unit in the continental U.S. 
the next month where he could seek assistance at a military 
facility, and because he did not know the extent of his 
injuries involving shrapnel fragments. 

The veteran's DD Form 214, Report of Separation from Service 
indicates a MOS stated of engineer heavy equipment repairman. 
He received the National Defense Service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal with 60 Device. His 
service personnel records further list his participation in 
the campaign of the Vietnam Counter Offensive Phase VII. 

There is on file a May 1972 DD Form 689, Individual Sick Slip 
issued by a physician at the reserve unit to which the 
veteran had transferred stating that he had undergone 
shrapnel removal from the right knee cap at that clinic. The 
disposition was listed as returning to quarters, with no 
duty. The report further states the injury had been incurred 
in the line of duty.

Based on the above documentation of medical treatment the 
incident involving an exploding grenade in which the veteran 
sustained wounds to his right knee is confirmed. In the 
report of the May 1972 procedure the treating physician 
indicated that these injuries were incurred in the line of 
duty, and the completion of the procedure took place only a 
matter of weeks after the injury the prior month.  Hence, 
there is a verified stressor of record.    

Additionally, there are several treatment providers who 
associated the diagnosis of PTSD with events from service and 
in significant part the verified stressor. The November 2005 
VA examination identified stressors of the grenade explosion, 
and the veteran's having learned that other individuals he 
knew sustained injuries.          The veteran indicated his 
unit had to borrow ammunition to defend themselves. The 
examiner diagnosed PTSD in considering these stressors. The 
examination report clearly demonstrates the likelihood of a 
link between PTSD and the April 1972 incident which occurred 
during the veteran's carrying out occupational duties within 
his unit. Both the private psychologists' reports have also 
listed the incident involving an explosion as part of the 
basis for the diagnosis. To the extent the above verified 
stressor is not the only one the veteran identified in these 
reports, in considering the issue of causation any reasonable 
doubt on this matter should be resolved in his favor. 38 
C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The 
preponderance of the evidence substantiates that there is an 
etiological relationship between the claimed disorder and the 
verified stressor. Hence, there is sufficient indication that 
PTSD is associated with the confirmed stressor of record.

Accordingly, the comprehensive requirements to establish 
service connection for PTSD have met, and thus the claim on 
appeal is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


